DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 3-6, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Pub: 2020/0110490 A1).

a display unit (i.e. the display unit is the OLED light emitting display panel with the driving device film layer 1 and light emitting device film layer 2) (see Fig. 5-9, [0029]) and a touch unit (i.e. the touch unit is the touch insulation layer 42 and the touch electrode metal layer 43 that are sequentially stacked) (see Fig. 4-9, [0029]), wherein the touch unit comprises a touch layer and an optical compensation layer arranged oppositely (i.e. the touch layer is the layer 43 which forms the touch layer and the optical compensation layer is the layer 3 which separate the touch layer with the display layer and due to the unique shape of 3 which is narrowing at the end and thicker in the middle of the display it function as a optical compensation layer which minimized the optical contribution of the none functional dummy electrode that are on the side as seen in figure 8 ) (see Fig. 4-9, [0029]), wherein the touch layer and the optical compensation layer are insulated from each other (i.e. the insulating layer 42 insulated the touch electrode metal layer 43 from the optical layer 3) (see Fig. 4-9, [0029]), and an orthographic projection of the optical compensation layer on a surface of the touch layer covers the touch layer (i.e. as seen in figure 8 and 9 the optical layer 3 clearly has orthographic projection on a surface of the touch layer covers the touch layer) (see Fig. 8-9, [0029]); 
the touch layer comprises a plurality of first electrode groups arranged along a first direction and extending along a second direction (i.e. as seen in figure 5 the groups of electrode blocks are arranged along a first X direction and extend along a second Y direction) (see Fig. 5 element 401) and a plurality of second electrode groups arranged along the second direction and extending along the first direction (i.e. the second groups of electrode blocks 402 which is set in the Y direction and extend in the X directions) (see Fig. 5, [0029]), wherein the first direction and the second direction intersect, and the plurality of first electrode groups are insulated from the plurality of second electrode groups (i.e. as seen in figure 5 the electrode groups are shown to be insulated to create effective touch zones that are 
at least one of the plurality of first electrode groups comprises a plurality of first touch electrodes connected to each other, and at least one of the plurality of second electrode groups comprises a plurality of second touch electrodes connected to each other through the optical compensation layer (i.e. as seen in figure 5-9, the metal electrode formed in the blocks of 401 and 402 has first touch electrode connected to each other and the second electrode groups connected to each other though the optical compensation layer 3 which supports the stacks of the element that forms the electrode groups) (see Fig. 8-9, [0029]).
As to claim 18, Zhang teaches an electric apparatus (i.e. as seen in figures 4-5, Zhang discloses an OLED display unit which has touch panel integration) (see Fig. 4-5, [0029]), comprising: 
a display device (i.e. the display unit is the OLED light emitting display panel with the driving device film layer 1 and light emitting device film layer 2) (see Fig. 5-9, [0029]), wherein the display device comprises a display unit and a touch unit, wherein the touch unit comprises a touch layer and an optical compensation layer arranged oppositely (i.e. the touch layer is the layer 43 which forms the touch layer and the optical compensation layer is the layer 3 which separate the touch layer with the display layer and due to the unique shape of 3 which is narrowing at the end and thicker in the middle of the display it function as a optical compensation layer which minimized the optical contribution of the none functional dummy electrode that are on the side as seen in figure 8 ) (see Fig. 4-9, [0029]), wherein the touch layer and the optical compensation layer are insulated from each other, and an orthographic projection of the optical compensation layer on a surface of the touch layer covers the touch layer (i.e. as seen in figure 8 and 9 the optical layer 3 clearly has orthographic projection on a surface of the touch layer covers the touch layer) (see Fig. 8-9, [0029]);

at least one of the plurality of first electrode groups comprises a plurality of first touch electrodes connected to each other, and at least one of the plurality of second electrode groups comprises a plurality of second touch electrodes connected to each other through the optical compensation layer (i.e. as seen in figure 5-9, the metal electrode formed in the blocks of 401 and 402 has first touch electrode connected to each other and the second electrode groups connected to each other though the optical compensation layer 3 which supports the stacks of the element that forms the electrode groups) (see Fig. 8-9, [0029]).
As to claim 2, Zhang teaches he display device according to claim 1, further comprising an insulation layer arranged between the touch layer and the optical compensation layer (i.e. the insulation layer 42), wherein the insulation layer comprises a plurality of first vias (i.e. the vias are the ones that is visible in figure 8 which allows 43 to right 411) (see Fig. 8); the optical compensation layer comprises an optical compensation structure and a first electrode connection structure (i.e. the compensation layer 3 has the electrode connection structure 411 on it) (see Fig. 8, [0029]), wherein the optical compensation structure and the first electrode connection are insulated from each other (i.e. the optical layer 3 and 
As to claim 7, Zhang teaches the display device according to claim 1, wherein an edge of at least one of the plurality of first touch electrodes comprises a curved shape, and an edge of at least one of the plurality of the second touch electrodes comprises the curved shape (i.e. as seen in figure 8 the configuration of the first and second electrode are larger on top and narrower on bottom and is essentially a curve shape on the right and left side) (see Fig. 8, [0029]).
As to claim 16, Zhang teaches the display device according to claim 1, wherein the display unit comprises an array substrate and a counter substrate arranged oppositely, and the touch unit is arranged on a side of the counter substrate facing away from the array substrate (i.e. as seen in figure the touch unit is present on the counter substrate as seen in figure 12) (see Fig. 12, [0032]).
As to claim 17, Zhang teaches the display device according to claim 1, wherein the display unit comprises an array substrate and a counter substrate arranged oppositely (i.e. as seen in figure 12, the OLED device of Zhang uses array of substrate to create the touch electrode pattern of figure 5 which has substrates and counter substrate for create the device of figure 1) (see Fig. 12, [0032]), the array substrate comprises a substrate, a pixel circuit layer and a light emitting unit layer (i.e. as seen in figure 12 the pixel circuit layer and light emitting layer are present as explained in the specification) (see Fig. 12, [0032]), and the pixel circuit layer and the light emitting unit layer are arranged on a surface of the substrate sequentially (i.e. see figure 12), wherein the touch unit is arranged on a side of the counter substrate facing the array substrate (i.e. as seen in figure the touch unit is present on the counter substrate as seen in figure 12) (see Fig. 12, [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lee (US Pub: 2017/0293381 A1) is cited to teaches figure 5A emboidment which shows X and Y electrode groups which are insulated and interconnect with the electrode PD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 6, 2021